Citation Nr: 1516385	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  05-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for generalized seizure disorder (claimed as epilepsy).


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2006 and February 2009, the Board remanded the issue on appeal for additional development, to include a VA examination.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The evidence of record demonstrates that the Veteran has not experienced an epileptic seizure during the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for generalized seizure disorder (claimed as epilepsy) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in April 2004, September 2006, and March 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the September 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in May 2004 and January 2010.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's generalized seizure disorder (claimed as epilepsy) disability claim is based on the assignment of an initial rating following an initial award of service connection for a generalized seizure disorder (claimed as epilepsy).  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later received evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

The Veteran originally filed a claim for an epileptic disability in April 2004.  In July 2004, the RO granted service connection for generalized seizure disorder (claimed as epilepsy) and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 8999-8911.  In September 2004, the Veteran filed a notice of disagreement, asserting that he is entitled to an initial disability rating in excess of 10 percent.  

Epilepsy is rated under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2014).

The General Rating Formula for Major and Minor Epileptic Seizures provides that a confirmed diagnosis of epilepsy with a history of seizures, is rated as 10 percent disabling.  A confirmed diagnosis of epilepsy with at least one major seizure in the last two years; or at least two minor seizures in the last 6 months, is rated 20 percent disabling.  Epilepsy averaging one major seizure in the last 6 months or two in the last year; or averaging at least five to eight minor seizures weekly, is rated 40 percent disabling.  Epilepsy averaging at least one major seizure in 4 months over the last year; or nine to ten minor seizures per week, is rated 60 percent disabling.  Epilepsy averaging at least one major seizure in 3 months over the last year; or more than ten minor seizures weekly is rated 80 percent disabling.  Epilepsy averaging at least one major seizure per month over the last year is rated 100 percent disabling.  38 C.F.R. § 4.124a, DC 8911.

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or in conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). 38 C.F.R. § 4.124a, DC 8911, Note (1), (2).

Turning to the evidence of record, the Veteran's service treatment records show a history of treatment for seizures.  In October 1996, the Veteran was given a provisional seizure diagnosis.  In May 1997 and April 1998, he was diagnosed with a seizure disorder, and given temporary driving restrictions, after having a seizure due to not taking his medications.  Lastly, in July 2000, the Veteran had a slight breakthrough seizure in his sleep due to a misunderstanding on his part regarding his medication.  After the July 2000 breakthrough seizure the Veteran was put on a 6 month driving restriction.  The July 2000 physician noted that the Veteran hadn't had a seizure for 2 1/2 years, and that time period argued for good control of the Veteran's condition by medication.  

A December 2000, neurology consult reflects that the Veteran had had a total of 4 seizures.  It was noted that the Veteran felt an aura of a dreamlike state only once.  The seizures were described as follows:  the Veteran falls to the ground, becomes rigid, grinds his teeth, and then has movements of the arms and legs.  He has not had tongue biting or urinary incontinence.  The seizures last about ten minutes.  He has confusion after the event that lasts for several minutes, and has a headache several days later.  The Veteran had two MRI's of the head, EEG, labs, and a lumbar puncture, all of which were normal.  It was also noted that the Veteran's last seizure was in July 2000.  The Veteran was diagnosed with generalized seizure disorder, and was noted to be stable on his current dose of Tegretol.  It was recommended that he continue the current dosing and dosage of Tegretol and repeat the level in 6 months.  An October 2001 neurology report noted that the Veteran had a complex partial seizure disorder and was stable on Tegretol.  An April 2002 neurology follow-up appointment for complex partial seizures, reflects that the Veteran reported he was "doing well" and had not had any seizures.  The physician continued the Tegretol, and recommended the Veteran return in 6 months or sooner if seizures recur.  

A May 2004 VA examination report reflects that the Veteran had been taking Tegretol medication for the previous four years and hadn't had a seizure for 3 1/2 years.  His neurologic examination was intact, and the examiner diagnosed generalized seizure disorder.  The functional assessment was that the Veteran will continue with his medication, periodic blood levels of medication, and follow-up every six months.  The Veteran was also unlimited in all activities of daily living, including driving.  

In January 2010, the Veteran underwent a second VA examination.  The examiner noted the Veteran's history of in-service seizures, much like the history provided above.  The Board notes that the dates provided for the third and fourth seizures were incorrect as it was noted the last seizure was in 2004, however, the record shows that the last seizure was in July 2000.  The Veteran stated that he never wet or soiled himself after a seizure, did not bite his tongue, and he became reoriented quickly after all the seizures.  He also reported that he did not experience any special need to sleep right after the seizures.  The Veteran's neurological examination was considered normal.  The examiner found that the Veteran had a case of idiopathic, generalized epilepsy with rare grand-mal seizures, and noted that the last two seizures were a result of his medication being taken at a reduced amount.  The examiner stated that a satisfactory therapeutic situation can be presumed overall, according to which no epileptic seizures should be expected while under treatment, and in case the Veteran has had no seizures over the past five years.  

The examiner also noted that the Veteran does not have restrictions in daily life due to epilepsy, noting that he drives a car and participates in leisure activities without restriction, such as swimming in the open ocean.  The Veteran reported that he has imposed some restrictions on himself.  For example, he made a decision not to ride roller coasters because he heard it can trigger seizures, he drinks alcohol in moderation, and avoids camera flashes.  The examiner noted the Veteran's report of tiredness, and attributed it to a known side effect of his medication, which could probably be overcome by adjusting the medications.  Lastly, the examiner stated that it seemed appropriate to compensate the Veteran for the single restriction, specifically the tiredness, which certainly results from the epilepsy and its medication by acknowledging a 10 percent disability.

The Board has also considered the Veteran's statements regarding the severity of his seizure disability.  In his August 2004 notice of disagreement, the Veteran stated that he disagreed with the 10 percent rating based on his ongoing struggle with chronic headaches.  He went on to suggest that his headaches were exacerbated by wearing a Kevlar and were a concern for triggering his generalized seizure disorder.  As support for that contention, the Veteran submitted a copy of a 2000 medical evaluation board consultation.  While the Veteran was diagnosed with both complex partial seizure disorder with secondary generalization and headaches induced by wearing a Kevlar helmet, the two diagnoses were separate and independent of each other.  There is no evidence in the record that suggests otherwise.  In fact the medical evidence of record shows that the Veteran was treated for both conditions separately, and given medication and restrictions for both conditions, independent of each other.  Furthermore, the Veteran has filed a separate claim for service connection for headaches due to wearing a Kevlar helmet, which has been addressed in a separate rating decision.  

In his May 2005 substantive appeal, the Veteran again stated that the severity of his seizure disability, coupled with ongoing headaches should warrant at least a 20 percent disability rating.  As noted above, the Veteran has a separate claim for ongoing headaches.  The Veteran also took issue with the fact that he has been rated under the general rating formula for minor seizures, and contends that all of his seizures were of a major nature.  The Board notes that while there are two separate diagnostic codes for seizures, 8910 for grand mal epilepsy, and 8011 for petit mal epilepsy, both codes utilize the criteria found in the General Rating Formula for Major and Minor Epileptic Seizures, and the actual rating is based on the type of seizure the Veteran has, and takes into account whether a Veteran's seizures are considered major or minor.  

In carefully reviewing the evidence of record, the Board finds that the criteria for an initial rating in excess of 10 percent for generalized seizure disorder (claimed as epilepsy) is not warranted.  The Veteran has been afforded every opportunity to provide additional evidence regarding the severity of his condition, to include additional medical records or lay statements, and to date has not done so.  The medical evidence of record shows that the Veteran has not had a seizure since July 2000, his seizures are adequately controlled on medication, and he has no restrictions on his daily living activities.  Accordingly, the Board finds that an initial rating in excess of 10 percent for generalized seizure disorder (claimed as epilepsy) is not warranted.


Extraschedular

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that referral is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected generalized seizure disorder (claimed as epilepsy) is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's generalized seizure disorder (claimed as epilepsy) with the established criteria found in the rating schedule for an epilepsy disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  










ORDER

An initial disability rating in excess of 10 percent for generalized seizure disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


